Citation Nr: 0119749	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  01-00 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's right knee injury residuals including patellar 
excision residuals and Muscle Group XIV injury, currently 
evaluated as 40 percent disabling.  

2.  Entitlement to an increased disability evaluation for the 
veteran's left knee injury residuals, currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from October 1940 to November 
1945.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Nashville, Tennessee, Regional Office (RO) which denied 
increased disability evaluations for the veteran's 
service-connected right knee injury residuals including 
patellar excision residuals and right Muscle Group XIV injury 
and left knee injury residuals.  The veteran has been 
represented throughout this appeal by the Disabled American 
Veterans.  

In his December 2000 Appeal to the Board (VA Form 9), the 
veteran advanced that he incurred a bilateral lower extremity 
neurological disability secondary to his service-connected 
right knee and left knee disorders.  In his April 2001 
Appellant's Brief, the national accredited representative 
tacitly asserted that the veteran's claim of entitlement to 
service connection for head injury residuals should be 
reopened.  It appears that the RO has not had an opportunity 
to act upon the veteran's informal application and claim.  
Absent an adjudication, a notice of disagreement, a statement 
of the case, and a substantive appeal, the Board does not 
have jurisdiction over the issues.  Rowell v. Principi, 4 
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); 
Black v. Brown, 10 Vet. App. 279, 284 (1997); Shockley v. 
West, 11 Vet. App. 208 (1998).  Jurisdiction does matter and 
it is not "harmless" when the Department of Veterans 
Affairs (VA) fails to consider threshold jurisdictional 
issues during the claim adjudication process.  Furthermore, 
this Member of the Board cannot have jurisdiction of the 
issues.  38 C.F.R. § 19.13 (2000).  The United States Court 
of Appeals for Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issues are referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2000).  


REMAND

The veteran asserts that the record supports assignment of 
increased evaluations for his right knee and left knee 
disorders.  The national accredited representative advances 
that separate compensable evaluations are warranted for 
osteoarthritis of the right knee and the left knee.  The 
Board's attention is directed to the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5257 (2000).  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
In a July 1, 1997 precedent opinion, the General Counsel of 
the VA observed that 38 C.F.R. § 4.71a, Diagnostic Code 5257 
provides for evaluation of instability of the knee without 
reference to limitation of motion and held that a claimant 
who had both arthritis and instability of the knee may be 
rated separately under 38 C.F.R.§ 4.71a, Diagnostic Codes 
5003 and 5257.  The opinion clarified that the provisions of 
38 C.F.R. § 4.14 prohibit the "evaluation of the same 
disability under various diagnoses."  VAOPGPREC 23-97 (July 
1, 1997).  The veteran's right knee disorder is currently 
evaluated solely under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5314 and his left knee disorder is evaluated 
solely under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  The RO may not have considered the applicability 
of 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2000) in 
evaluating the veteran's right knee and left knee 
disabilities.  

In reviewing the reports of VA examinations for compensation 
purposes conducted in August and September 1999 and September 
2000, the Board observes that, while the veteran was reported 
to wear multiple braces on his lower extremities, the 
examiners made no clinical findings as to the presence or 
absence of either subluxation or lateral instability of the 
veteran's knees.  The Court has held that the VA's statutory 
duty to assist the veteran includes the duty to conduct a 
thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
Board finds that an additional VA evaluation would be helpful 
in resolving the issues raised by the instant appeal.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that VA rating examinations must include consideration of all 
factors identified in 38 C.F.R. §§ 4.40, 4.45.  The 
provisions of 38 C.F.R. § 4.59 require that the rating of a 
disability involving any form of arthritis must include 
consideration of the extent of pain on motion of the 
arthritic joint.  38 C.F.R. § 4.59.  In this regard it is 
noted that 38 C.F.R. § 4.40 requires that rating of 
disabilities of the musculoskeletal system reflect functional 
loss due to pain and reduced strength or endurance.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.45, 4.59.  In DeLuca the Court 
emphasized that a VA rating examination must adequately 
portray functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court also held that Diagnostic Codes pertaining 
to range of motion do not subsume 38 C.F.R. § 4.40 and § 
4.45, and that the rule against pyramiding set forth in 38 
C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.

The statutes governing the adjudication of claims for VA 
benefits have recently been amended.  The amended statutes 
direct that, upon receipt of a complete or substantially 
complete application, the VA shall notify the veteran of any 
information and any medical or lay evidence not previously 
provided to the VA that is necessary to substantiate his 
claim.  The VA shall make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103, 5103A, 5107).  The 
veteran's claims for increased evaluations for his right knee 
and left knee disabilities have not been considered under the 
amended statutes.  Therefore, the claims must be returned to 
the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, this matter is REMANDED for the following 
action:  

1.  The RO should request that copies of 
all relevant VA clinical documentation 
pertaining to treatment of the veteran 
after November 1999 be forwarded for 
incorporation into the record.  

2.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of his service-connected right knee 
injury residuals including patellar 
excision residuals and Muscle Group XIV 
injury and left knee injury residuals.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
identify whether the veteran's 
service-connected right knee and left 
knee disabilities are manifested by 
subluxation and/or lateral instability; 
the limitation of activity imposed by his 
knee disabilities; and any associated 
pain with a full description of the 
effect of the disabilities upon his 
ordinary and vocational activities.  The 
examiner should be asked to determine 
whether the veteran's knees exhibit pain, 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disabilities; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any pain, weakened movement, excess 
fatigability, or incoordination. If such 
determinations are not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner should 
also provide an opinion as to whether 
pain could significantly limit functional 
ability during flare-ups or when the 
knees are used repeatedly over a period 
of time.  These determinations should, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
Again, if such determinations are not 
feasible, this should be stated for the 
record and the reasons provided.  The 
claims file must be made available to the 
examiner for review.  The examination 
report should reflect that such a review 
was conducted.  

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  

4.  The RO should then readjudicate the 
veteran's claims of entitlement to 
increased evaluations for his right knee 
injury residuals including patellar 
excision residuals and Muscle Group XIV 
injury and left knee injury residuals 
with express consideration of the 
applicability of 38 C.F.R. §§ 4.10, 4.14, 
4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (2000); 
VAOPGPREC 23-97 (July 1, 1997); and the 
Court's holdings in Esteban v. Brown, 6 
Vet. App. 259 (1994); Ferraro v. 
Derwinski, 1 Vet. App. 326 (1991); and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

If the claims are denied, the veteran should be provided with 
a supplemental statement of the case and be given the 
opportunity to respond.  The veteran is free to submit 
additional evidence and argument while the case is in remand 
status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No 
inference should be drawn regarding the final disposition of 
the veteran's claims.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

